DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 and 11 are pending.
Election/Restrictions
3.	Applicant's election with traverse of Group II, claims 4-9 in the reply filed on 07/30/2021 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because Applicant is reminded that the evidence of burden of search does not apply to examination of PCT applications upon entering the national stage. MPEP § 1893.03(d) states "the principles of unity of invention are used to determine the types of claimed subject matter and the combinations of claims to different categories of invention that are permitted to be included in a single international or national stage patent application."  See MPEP § 1850 for a detailed discussion of Unity of Invention. The basic principle is that an application should relate to only one invention or, if there is more than one invention, that applicant would have a right to include in a single application only those inventions which are so linked as to form a single general inventive concept." A group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. 

4.	Claims 1-3 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/30/2021.
	Claims 4-9 are pending and examined on the merits.
Priority
5.	Acknowledgement is made of this national stage entry of PCT/CN2018/101174, filed on 08/17/2018.  
Information Disclosure Statement
6.	The IDS filed on 12/18/2019 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
7.	The Drawings filed on 12/18/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

A.	Written Description
8.	Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 4-9 are drawn in relevant part to a method for preparing nicotinamide riboside, wherein the method comprises:  catalyzing nicotinamide mononucleotide by acid phosphatase to convert into nicotinamide riboside in the presence of KCl and anhydrous MgCl-2, the acid phosphatase being an acid phosphatase parent having an amino acid sequence shown in SEQ ID NO:  2 or an acid phosphatase mutant, and the acid phosphatase mutant being a protein of the following (a), (b), or (c): (a) a protein, having an amino acid sequence shown in SEQ ID NO:  3; (b) a protein, derived from (a), having catalytic activity higher than an acid phosphatase parent having an amino acid sequence shown in SEQ ID NO:  2, obtained by substituting, deleting or adding one or several amino acids in the amino acid sequence shown in SEQ ID NO:  3, and using nicotinamide mononucleotide as a substrate; and (c) a protein, having a catalytic activity higher than the acid phosphatase parent shown in SEQ ID NO:  2, having 90% or more homology with the amino acid sequence of the protein defined by (a) or (b), and using nicotinamide mononucleotide as a substrate.  The substitutions, deletions, and insertions to an acid phosphatase that results in an enzyme with higher catalytic activity are structurally unlimited.   Furthermore, in view of the grammatically indefinite term “an” in reference to the amino acid sequence, the structure of the claimed parent and mutant acid phosphatases are unlimited.
In this case, the specification discloses an actual reduction to practice of one representative species of the genus "acid phosphatase mutant" as encompassed by the claims (i.e. acid phosphatase comprising the amino acid sequence of SEQ ID NO:  3).  There are no Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of a polypeptide that can have acid phosphatase activity, there is no general knowledge in the art about acid phosphatase activity that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:  2 and 3 as being representative of other proteins having acid 
B.	Scope of Enablement
9.	Claims 4-9 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for preparing nicotinamide with an acid phosphatase comprising the amino acid sequence of SEQ ID NO:  2 or the amino acid sequence of SEQ ID NO:  3, does not reasonably provide enablement for all acid phosphatases as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims: Claims 4-9 are drawn in relevant part to a method for preparing nicotinamide riboside, wherein the method comprises:  catalyzing nicotinamide mononucleotide by acid phosphatase to convert into nicotinamide riboside in the presence of KCl and anhydrous MgCl-2, the acid phosphatase being an acid phosphatase parent having an amino acid sequence shown in SEQ ID NO:  2 or an acid phosphatase mutant, and the acid phosphatase mutant being a protein of the following (a), (b), or (c): (a) a protein, having an amino acid sequence shown in SEQ ID NO:  3; (b) a protein, derived from (a), having catalytic activity higher than an acid phosphatase parent having an amino acid sequence shown in SEQ ID NO:  2, obtained by substituting, deleting or adding one or several amino acids in the amino acid sequence shown in SEQ ID NO:  3, and using nicotinamide mononucleotide as a substrate; and (c) a protein, having a catalytic activity higher than the acid phosphatase parent shown in SEQ ID NO:  2, having 90% or more homology with the amino acid sequence of the protein defined by (a) or (b), and using nicotinamide mononucleotide as a substrate.  The substitutions, deletions, and insertions to an acid phosphatase that results in an enzyme with higher catalytic activity are structurally unlimited.   Furthermore, in view of the grammatically indefinite term “an” in reference to the amino acid sequence, the structure of the claimed parent and mutant acid phosphatases are unlimited.
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed acid phosphatase is structurally unlimited.  It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses a single working example of an isolated nucleic acid comprising a DNA sequence encoding a preprotein comprising a signal peptide and a protein having luciferase activity, i.e. the nucleic acid sequence set forth as SEQ ID NO:  1 encoding the protein of SEQ ID NO:  2 and 3.  Other than this working example, the specification fails to disclose any other working examples of nucleic acids as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to SEQ ID NO: 2 and 3 that maintain the desired activity and the specification fails to provide guidance regarding how one of skill in the art is to use those isolated polypeptides that are encompassed by the claims yet do not have a functional signal peptide or luciferase activity. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Conclusion

	Claims 1-9 and 11 are pending.
	Claims 1-3 and 11 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 4-9 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656